IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,085 


EX PARTE LARRY EUGENE KERNS, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
FROM TRAVIS COUNTY




 Per Curiam.


O P I N I O N


 This is a post-conviction application for a writ of habeas corpus filed pursuant to
Article 11.07 of the Texas Code of Criminal Procedure.  Applicant was convicted of burglary
of a habitation.  Punishment was assessed at ten years' imprisonment.  No appeal was taken
from this conviction.   
	Applicant contends, inter alia, that he is being denied time credit for a period he was
confined pending a motion to revoke his parole in this cause.  Specifically, Applicant
contends that he was confined pending a motion to revoke his parole from January 2001 until
June 2001.
	The trial court has filed findings of fact and conclusions of law, supported by the
record, which indicate that Applicant is entitled to partial relief.  The trial court's review of
Applicant's parole records reveal that Applicant was confined pending a motion to revoke
parole in this cause from February 5, 2001, until June 13, 2001, and that Applicant has not
been given credit for this time.  Applicant is entitled to relief.  Ex parte Price, 922 S.W.2d.
957 (Tex. Crim. App. 1996); Ex parte Canada, 754 S.W.2d 660 (Tex. Crim. App. 1988).
	Relief is granted.  The officials at the Texas Department of Criminal Justice --
Institutional Division are hereby ordered to amend Applicant's records to reflect an
additional one hundred and twenty-eight days jail time credit to cover the period from
February 5, 2001, until June 13, 2001.  Applicant's remaining claims are dismissed as moot.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice,
Institutional and Pardons and Paroles Divisions.


DELIVERED: February 2, 2005
DO NOT PUBLISH